DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 state A wound dressing comprising the adhesive of claim 7 and 8 respectively, however, claims 7 and 8 are not adhesives but are wound dressings.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casiraghi et al (WO 2013/182533).
With regards to claims 1 and 6, Casiraghi teaches a copolymerizable photoinitiator (title) that has the following structure:

    PNG
    media_image1.png
    103
    325
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    101
    1207
    media_image2.png
    Greyscale

(abstract) that is mixed with ethylenically unsaturated compound to form polymerizable compositions (page 7). Casiraghi further teaches the unsaturated compound to include methyl (meth)acrylate, n-butyl (meth)acrylate, and 2-ethylhexyl (meth)acrylate (page 8).
With regards to claim 2, Casiraghi teaches the composition to include acrylic acid (page 8), although it is important to note that this limitation is optional.
With regards to claim 3, The broadest reasonable interpretation of this claim does not require the presence of the solvent, as claim 1 states it is an optional component and claim 3 does not add that it is present.
With regards to claims 7-9 and 12, Casiraghi teaches the composition to be an adhesive (page 2).  Casiraghi does not teach the composition to be used for a wound dressing, however, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed function is inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Casiraghi et al (WO 2013/182533) in view of Masuda et al (US 2016/028132).
With regards to claims 4 and 5, the disclosure of Casiraghi is adequately set forth in paragraph 5 above and is herein incorporated by reference.
Casiraghi does not teach the monomer to be as claimed.
Masuda teaches an energy curable composition (title) that contains a benzophenone initiator (0064) and a monomer including methoxypolyethyene glycol acrylate (0122).  Masuda teaches the motivation for using this monomer to be because it won’t polymerize or condensate prior to exposure to actinic energy radiation (0120).  Masuda and Casiraghi are analogous in the art of curable compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the monomer of Masuda in the composition of Casiraghi, thereby obtaining the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763